                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     EL DORADO DIVISION


UNITED STATES OF AMERICA                                                                              PLAINTIFF


v.                                          Case No. 1:13-cr-10004


KWAME ALI ASKIA                                                                                    DEFENDANT
                                                     ORDER
         Before the Court is Defendant’s Motion of Extraordinary Circumstances for a Heading,

Reducing of the Supervised Release to 29 Months. 1 (ECF No. 175). The Court finds that no

response is necessary and that this matter is ripe for consideration.

                                                BACKGROUND

         On February 16, 2017, Defendant was found guilty of one count of Theft Concerning

Programs Receiving Federal Funds in violation of 18 U.S.C. § 666(1)(1)(A).                               The Court

subsequently sentenced Defendant to a term of twenty-four months’ imprisonment to be followed

by three years of supervised release. Defendant was also ordered to pay $146,416.00 in restitution

and a $100.00 special assessment. On March 16, 2020, Defendant filed the instant motion, moving

the Court for early termination of his supervised release.

                                                 DISCUSSION
         A court, in its discretion, may “terminate a term of supervised release and discharge the

defendant released at any time after the expiration of one year of supervised release . . . if it is

satisfied that such action is warranted by the conduct of the defendant released and the interest of




1
 The Court assumes that the word “heading” in the title of the instant motion is a typographical error and that the
motion should instead read as “hearing.”
justice.” 18 U.S.C. § 3583(e)(1). The United States Sentencing Commission encourages courts

“to exercise this authority in appropriate cases.” U.S.S.G. § 5D1.2, cmt. n.5.

       In determining whether to exercise its discretion to terminate the term of supervised

release, this Court must consider (1) “the nature and circumstances of the offense and the history

and characteristics of the defendant”; (2) “the need . . . to afford adequate deterrence to criminal

conduct”; (3) “the need . . . to protect the public from further crimes of the defendant”; (4) “to

provide the defendant with needed educational or vocational training, medical care, or other

correctional treatment in the most effective manner”; (5) “the kinds of sentence and the sentencing

range . . . as set forth in the [United States Sentencing G]uidelines”; (6) “any pertinent policy

statement issued by the Sentencing Commission”; (7) “the need to avoid unwarranted sentence

disparities among defendants with similar records who have been found guilty of similar conduct”;

and (8) “the need to provide restitution to any victims of the offense.” 18 U.S.C. §§ 3553(a),

3583(e).

       Upon consideration of all relevant factors, the Court declines to exercise its discretion to

terminate Defendant’s supervised release.        Defendant has not presented any legitimate

considerations warranting early termination. Instead, he largely argues that he is entitled to early

termination because he was wrongfully convicted. Moreover, Defendant has failed to comply with

the terms of his supervised release and pay restitution as ordered by the Court. Therefore, in light

of the nature and circumstances of the offense and the history and characteristics of the Defendant,

the need to adequately deter criminal conduct, and the need to provide restitution to victims of the

offense, the Court finds that Defendant’s request for early termination of his term of supervised

release should be denied.




                                                 2
                                     CONCLUSION
      For the foregoing reasons, the Court finds that Defendant’s Motion of Extraordinary

Circumstances for a Heading, Reducing of the Supervised Release to 29 Months (ECF No. 175)

should be and hereby is DENIED.

      IT IS SO ORDERED, this 19th day of March, 2020.

                                                /s/ Susan O. Hickey
                                                Susan O. Hickey
                                                Chief United States District Judge




                                            3
